Opinion l>y

Greene, J.
An action of forcible entry and detainer. Under tbe pleadings, the only question involved, was tbat of title to tbe land. Tbe plaintiff, James Stone, introduced tbe duplicate receipt of George Gillespie, treasurer of tbe board of public works, for tbe Des Moine river improvement, showing tbat tbe land was entered in bis name, at tbe Dos Moine river land office. Upon this evidence plaintiff moved for a non-suit, which was granted.
As tbe case is presented, tbe only question to be decided is, does the duplicate receipt amount to prima facie evidence of title. By tbe Code, § 2435, the usual duplicate receipt of the receiver of any land offices, is made proof of title equivalent to a patent, against all but tbe bolder of an actual patent. This section abstractly considered, might bo deemed applicable only to tbe land offices of tbe United States. But by the laws of 1847 p. 168, § 26, tbe treasurer of tlie Des Moine river improvement is made receiver, and the secretary register of tbe Des Moine river land office, and this act provides tbat “ in the discharge of tlieir duties as register and receiver, they shall be governed by tbe laws and rules prescribed by congress for tbe sale of lands in this state.” Although this act was subsequently amended still these features were in force at tbe time the duplicate receipt in question was given, and hence it would come under tbe rule of evidence established by § 2435 of tbe Code.
Tbe office for tbe sale of tbe Des Moine river lands is *73established by a public law, and all acts or evidences of title authorized by that law should be recognized by our ■eourts ex-officio.
Wm. Penn Clarice, for appellant.
Casady and Tidriclc, for appellee.
As the duplicate receipt in this case showed title in plaintiff and as this was the only point in issue, the court should have overruled the motion for a non-suit.
Judgment reversed.